                                            Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 1 of 13




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                            CESAR A. RODRIGUEZ,
                                   4                                                         Case No. 19-cv-01273-YGR (PR)
                                                        Plaintiff,
                                   5                                                         ORDER GRANTING DEFENDANT
                                                  v.                                         LABAHN’S MOTION FOR SUMMARY
                                   6                                                         JUDGMENT
                                            PETE LABAHN,
                                   7
                                                        Defendant.
                                   8

                                   9
                                       I.      INTRODUCTION
                                  10
                                               Plaintiff Cesar A. Rodriguez, a former state prisoner who was previously incarcerated at
                                  11
                                       the Correctional Training Facility (“CTF”), brings the instant pro se civil rights action, pursuant to
                                  12
Northern District of California




                                       42 U.S.C. § 1983, alleging constitutional violations stemming from when he was denied parole at
 United States District Court




                                  13
                                       his seventh subsequent parole consideration hearing before the California Board of Parole
                                  14
                                       Hearings (“BPH” or “Board”) on June 13, 2017. Plaintiff seeks monetary damages.
                                  15
                                               In an Order dated October 11, 2019, the Court found that Plaintiff’s complaint stated
                                  16
                                       cognizable due process claim against BPH Commissioner Pete Labahn and BPH Deputy
                                  17
                                       Commissioner James Martin for “‘ignor[ing] their established procedures and statutes’ as required
                                  18
                                       by state law, thereby violating [Plaintiff’s] rights to due process by ‘depriving him of an actual
                                  19
                                       length of incarceration that matches his culpability, reformation, and offense . . . .’” Dkt. 9 at 2
                                  20
                                       (citing Dkt. 1 at 3). The Court dismissed all claims against Defendant CTF Warden Craig Koenig
                                  21
                                       because Plaintiff did not allege that this Defendant actually or proximately caused the deprivation
                                  22
                                       of any federally protected right and also because no respondeat superior liability exists under
                                  23
                                       Section 1983. Id. (citing Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Taylor v. List, 880
                                  24
                                       F.2d 1040, 1045 (9th Cir. 1989)). Finally, the Doe Defendants Plaintiff identified as “‘Doe’s’
                                  25
                                       Board members and California courts” were dismissed from this action without prejudice. Id.
                                  26
                                       (citing Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980)). Plaintiff was advised that should
                                  27
                                       he learn these Doe Defendants’ identities through discovery, he may move to file an amended
                                  28
                                             Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 2 of 13




                                   1   complaint to add them as named defendants. Id. at 3 (citing Brass v. County of Los Angeles, 328

                                   2   F.3d 1192, 1195-98 (9th Cir. 2003). To date, Plaintiff has not done so.

                                   3            In an Order dated January 3, 2020, the Court informed Plaintiff that service had been

                                   4   ineffective on Defendant Martin and directed Plaintiff to provide the Court with the current

                                   5   address of this Defendant within twenty-eight days. Dkt. 16.

                                   6            In an Order dated March 3, 2020, the Court confirmed that this action had been pending

                                   7   for over 120 days and service upon Defendant Martin had not been effectuated. Dkt. 17 at 2. The

                                   8   Court further noted that Plaintiff had failed to provide the current address of this Defendant and

                                   9   the time frame for doing so had passed. Id. Therefore, all claims against Defendant Martin were

                                  10   dismissed without prejudice under Federal Rule of Civil Procedure 4(m). Id. at 1-2 (citing Walker

                                  11   v. Sumner, 14 F.3d 1415, 1421-22 (9th Cir. 1994) (prisoner failed to show cause why complaint

                                  12   against prison official should not be dismissed under Rule 4(m) because prisoner did not prove
Northern District of California
 United States District Court




                                  13   that he provided Marshal with sufficient information to serve official or that he requested that

                                  14   official be served), overruled on other grounds by Sandin v. Conner, 515 U.S. 472, 487 (1995)).

                                  15            The parties are presently before the Court on the motion for summary judgment filed by

                                  16   Defendant Labahn (hereinafter “Defendant”), the only remaining Defendant in this action. Dkts.

                                  17   18, 18-1. Defendant contends that Plaintiff’s aforementioned due process claim is barred as a

                                  18   result of prior state court judgments entered in actions arising from the same incident in this

                                  19   federal action. In the alternative, Defendant moves for summary judgment on the ground that the

                                  20   undisputed evidence indicates that Defendant did not violate Plaintiff’s due process rights, and

                                  21   that Defendant is entitled to qualified immunity. Even though Plaintiff was given the opportunity

                                  22   to do so, he has not filed an opposition, and the time for doing so has passed.

                                  23            Having read and considered the papers submitted in connection with this matter, the Court

                                  24   GRANTS Defendant’s motion for summary judgment and his request for judicial notice (“RJN”).

                                  25   II.      DEFENDANT’S REQUEST FOR JUDICIAL NOTICE
                                  26            Defendant requests that this Court take judicial notice of certain state court documents

                                  27   (filed in Plaintiff’s underlying criminal case and state habeas actions) under Federal Rule of

                                  28   Evidence 201, in support of Defendant’s motion for summary judgment. Dkt. 18-1; RJN, Exs. A-
                                                                                          2
                                          Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 3 of 13




                                   1   D. Plaintiff has not objected to Defendant’s RJN, and the Court finds the documents to be matters

                                   2   of public record properly subject to judicial notice. The Court may take judicial notice of

                                   3   Plaintiff’s state court documents filed in his underlying criminal case and state habeas actions, see

                                   4   RJN, Exs. A-D, because “a court may take judicial notice of its own records in other cases, as well

                                   5   as the records of an inferior court in other cases.” United States v. Wilson, 631 F.2d 118, 119 (9th

                                   6   Cir. 1980). Accordingly, Defendant’s unopposed RJN is GRANTED. Dkt. 18-1.

                                   7   III.   DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
                                   8           A.   Background
                                   9                1. Allegations in the Complaint
                                  10          On November 24, 1981, Plaintiff stabbed the victim, Lynn Fuller, who was a bartender at a

                                  11   bar he frequented, with a knife two to three times, and one of the wounds penetrated the victim’s

                                  12   heart and caused near instantaneous death. Dkt. 1-1 at 79, 221. Plaintiff entered the California
Northern District of California
 United States District Court




                                  13   Department of Corrections and Rehabilitation (“CDCR”) on June 3, 1982. Dkt. 1 at 3.

                                  14          Plaintiff went through a reformation process while incarcerated. Dkt. 1-1 at 80-83. During

                                  15   his incarceration, he received rules violation reports and counseling chronos (an institutional

                                  16   record) for various offenses, including possession of an inmate manufactured stabbing instrument,

                                  17   unexcused work absences, failure to carry out work duties, stealing food, and failure to follow

                                  18   orders. Id. at 80-81. Beginning in 1995, Plaintiff also began participating in vocational courses,

                                  19   adult education programs, self-help programs, and worked as a porter and in the kitchen. Id. at 80-

                                  20   82. He additionally received laudatory chronos commending him for his work, attitude, and

                                  21   participation in various programs. Id. at 82-83.

                                  22          Plaintiff’s primary term in accordance with the sentencing matrix was twenty years in state

                                  23   prison, but he was scheduled to be released from the CDCR in April 2019, seventeen years past

                                  24   his primary term.1 Dkt. 1 at 3-4. Thus, Plaintiff points out that the Indeterminate Sentencing Law

                                  25   (“ISL”) gave him “a federally protected right to an actual length of incarceration” that “matches

                                  26
                                  27          1
                                               The record shows that Plaintiff submitted a notice of change of address dated April 24,
                                  28   2019, which indicated that he no longer was incarcerated at CTF. Dkt. 5. Therefore, the Court
                                       assumes Plaintiff was released from the CDCR as of April 24, 2019.
                                                                                       3
                                             Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 4 of 13




                                   1   his culpability and reformation, as set out in the matrix, and not the crime . . . .” Dkt. 1-1 at 3, 7,

                                   2   44. However, Plaintiff alleges that Defendant deprived him of such a sentence by refusing to set a

                                   3   uniform term under the ISL and by denying Plaintiff parole at his hearing on June 13, 2017. See

                                   4   id.; see also id. at 260.

                                   5                 2. Plaintiff’s Sentencing
                                   6                     a. The ISL and the Determinate Sentencing Law (“DSL”)
                                   7            An inmate who committed a felony before July 1, 1977 was sentenced under the ISL.

                                   8   Guzman v. Morris, 644 F.2d 1295, 1296 (9th Cir. 1981). Under the ISL, state courts sentenced

                                   9   criminal defendants within a range of time as allowed by law, but the former California Adult

                                  10   Authority determined the time such defendants would actually serve. Id. The DSL, which was

                                  11   intended to achieve uniformity in sentencing, replaced the ISL, previously codified in section 1168

                                  12   of the California Penal Code on July 1, 1977. Id.; Cal. Penal Code, § 1170. The DSL mandates
Northern District of California
 United States District Court




                                  13   that criminal defendants receive a sentence provided by law, subject to certain aggravating,

                                  14   mitigating, or enhancing circumstances. Id.

                                  15                     b. Plaintiff’s Sentence
                                  16            On January 27, 1982, Plaintiff pleaded guilty to Second Degree Murder in San Diego

                                  17   County Superior Court. Dkt. 1-1 at 194:9-11; RJN, Ex. A. On February 24, 1982, the trial court

                                  18   sentenced Plaintiff to fifteen years to life in state prison. RJN, Ex. B.

                                  19                 3. Plaintiff’s June 13, 2017 Parole Suitability Hearing
                                  20            On June 13, 2017, Plaintiff appeared before the Board at a parole consideration hearing

                                  21   held at CTF. Dkt. 1-1 at 192-269. Defendant presided over this hearing as Board Commissioner.

                                  22   Id.

                                  23            Spanish interpreter Albert Sousa and Plaintiff’s attorney, Candice Christensen, were

                                  24   present and assisted Plaintiff at this hearing. Id. at 192. Plaintiff testified that he experienced

                                  25   abuse from his mother, leading him to leave home at age eleven. Id. at 207:23-25, 208:1-5.

                                  26   Plaintiff also testified that he suffered more abuse than his ten other siblings because he was “the

                                  27   black sheep of the family” and “always mischievous.” Id. at 208:2-21; 209:1-9. When Defendant

                                  28   asked Plaintiff why he had killed the victim, Plaintiff responded that he had been abused as a
                                                                                           4
                                          Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 5 of 13




                                   1   child, and “all the courage [he] was building inside” “by the time she said something to [him] . . .

                                   2   all the things [he] had inside of [him] [was] blow [sic] away.” Id. at 221:19-25, 222:1-10. When

                                   3   Defendant pressed Plaintiff for more details, Plaintiff stated he “d[id]n’t recall exactly what

                                   4   happened,” but that he “probably did something to her” which led her to call his mother a whore.

                                   5   Id. at 222:11-20. Plaintiff admitted to having consumed alcohol on the night of the murder and

                                   6   being under the influence and that the alcohol had affected his behavior. Id. at 226:15-24, 227:4-

                                   7   8. But when Defendant questioned Plaintiff as to how intoxication changed his behavior and

                                   8   thinking, Defendant commented that Plaintiff’s initial responses were “certainly not direct.” Id. at

                                   9   227:16-24. When Defendant asked Plaintiff how intoxication affected “[his] decision making and

                                  10   [his] actions,” Plaintiff responded that “when one drinks . . . one commits . . . things that . . . are

                                  11   not in good judgment.” Id. at 228:8-13.

                                  12           Attorney Christensen argued on Plaintiff’s behalf that Plaintiff was ready to be paroled
Northern District of California
 United States District Court




                                  13   because of the following: his youth at the time of the offense (i.e., 21 years old), his growth and

                                  14   maturity over the last 31 years, his limited education when he was first incarcerated, the job skills

                                  15   he had attained while imprisoned, his lack of criminal history before his commitment offense, his

                                  16   control over his impulses, a psychologist’s conclusion that he presented an overall low risk of

                                  17   violence, his participation in programming, his multiple letters of support, his plans to work for

                                  18   his family farm in Honduras upon release, and his abstinence from alcohol. Id. at 253:21-25,

                                  19   254:1-25, 255:5-12, 15-25, 256:2-12.

                                  20           Defendant denied Plaintiff parole for three years. Id. at 260:7-13. Defendant presented the

                                  21   statement of reasoning for the three-year denial. Id. at 260-266. Defendant stated that the Board

                                  22   believed that Plaintiff “pose[d] a present risk of danger to society and a threat to public safety if

                                  23   released from prison and [was], therefor, not suitable for parole or release.” Id. at 260:7-10.

                                  24   Defendant acknowledged the positive factors favoring parole, namely that Plaintiff: did not have

                                  25   any “history of violent crime prior to this murder [at issue]”; was 57 years old, an age that

                                  26   “suggest[ed] a statistically reduced risk of violent recidivism”; had been involved in programming

                                  27   in an “increasingly positive fashion” since his 2010 hearing; had articulated reasonable plans for

                                  28   release in Honduras; and had not had any serious rules violation reports for eight years. Id. at
                                                                                           5
                                         Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 6 of 13




                                   1   260:13-24, 261:1. At the same time, Defendant noted, Plaintiff declined to provide satisfactory

                                   2   responses to questions about the commitment offense despite his apparent ability to do so. Id. at

                                   3   261:17-24, 262:1, 263:9-12. Specifically, Plaintiff was unable to verbalize the rationale for his

                                   4   actions toward the victim and to explain what transpired specifically between them that

                                   5   “apparently triggered some anger in him, such uncharacteristic anger it would seem, given his

                                   6   history.” Id. at 262:1-23, 263:6-9. Defendant believed that “additional progress [was] needed

                                   7   before [Plaintiff] can be deemed suitable for parole in a relatively narrow area.” Id. at 262:23-24,

                                   8   263:1-2. First, Defendant encouraged Plaintiff to remember “the trigger of his anger, specifically

                                   9   in terms of his interaction with [the victim],” and voiced his concern that when Plaintiff was

                                  10   released, he would be unable to handle situations in which others were discourteous to him and

                                  11   drove him to anger. Id. at 263:12-19. Second, while Defendant acknowledged that Plaintiff

                                  12   “ha[d] programmed in an increasingly positive fashion since the last hearing,” particularly in the
Northern District of California
 United States District Court




                                  13   area of substance abuse, Defendant stressed that it would be “reasonable to expect [Plaintiff] to be

                                  14   able to identify, with specificity, triggering events, circumstances and emotions that could lead

                                  15   him to feel like drinking alcohol in a free society.” Id. at 263:3-4; 264:8-13.

                                  16                4. Plaintiff’s State Habeas Actions
                                  17                    a. Filed in the San Diego County Superior Court
                                  18          Plaintiff had filed three prior state habeas petitions in the San Diego County Superior

                                  19   Court, and each of them were denied. Dkt. 1-1 at 312. On April 5, 2018, Plaintiff filed a fourth

                                  20   state superior court habeas petition, case number HC 18436. RJN, Ex. C. Plaintiff named CTF

                                  21   Warden S. Hatton as the respondent in that petition. Id. Plaintiff contested the denial of parole at

                                  22   the aforementioned June 13, 2017 parole suitability hearing, claiming that the evidence did not

                                  23   support the Board’s decision and that the Board’s refusal to set uniform terms under the ISL as it

                                  24   existed in 1976 deprived him of fundamental fairness by failing to impose a sentence

                                  25   commensurate with his culpability and reformation and not the crime. Id.

                                  26          On June 28, 2018, the state superior court denied Plaintiff’s fourth petition. Dkt. 1-1 at

                                  27   313-14. The Court rejected Plaintiff’s reliance on prior decisions from the Board and California

                                  28   courts, as they pertained to other individuals. Id. at 314. It noted that the present state of the law
                                                                                          6
                                          Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 7 of 13




                                   1   as it was controlling and that Plaintiff’s dissatisfaction with the current law was insufficient to

                                   2   challenge the Board’s three-year parole denial. Id. The Court found that Plaintiff had not stated a

                                   3   prima facie case for relief because “[his] claim of fundamental unfairness arises out of what he

                                   4   believes the law should be, rather than what it is.” Id.

                                   5                     b. Filed in the California Court of Appeal
                                   6           On July 13, 2018, Plaintiff filed a state habeas petition, case number D074302, in the

                                   7   California Court of Appeal. RJN, Ex. D. Again, Plaintiff named Warden Hatton. Id. Plaintiff

                                   8   repeated the exact same arguments in the petition he had submitted to the San Diego County

                                   9   Superior Court. Id., Ex. D at 3-57

                                  10           On July 26, 2018, the state appellate court denied this petition. Dkt. 1-1 at 317-19. It

                                  11   stated that the Board “expressly referenced the regulatory factors that it was required to consider

                                  12   to determine whether [Plaintiff] was suitable for parole.” Id. at 318. The state appellate court
Northern District of California
 United States District Court




                                  13   acknowledged that the Board had found “‘some positives’ tending to show that [Plaintiff] was

                                  14   suitable for parole,” including Plaintiff’s age at the time of the hearing (57 years old), youth at the

                                  15   time of the offense, lack of violent criminal history before his commitment offense, lack of

                                  16   disciplinary infractions during his last several years in prison, participation in programming, and

                                  17   reasonable parole plans to return to Honduras and work on a family farm. Id. The court also

                                  18   noted that Plaintiff’s comprehensive risk assessment prepared by the forensic psychologist who

                                  19   interviewed him was generally positive and found that he presented a “non-elevated risk [for

                                  20   violence] relative to other parolees.” Id. However, the court stated that the Board found these

                                  21   factors were outweighed by Plaintiff’s inability to verbalize his rationale for the crime and to

                                  22   articulate what led to his actions, and one of the Board members believed Plaintiff was lying about

                                  23   what, if anything, he recalled about the murder. Id. at 318-19. The court concluded that because

                                  24   “the Board considered the relevant factors, and a modicum of evidence support[ed] its conclusion

                                  25   that [Plaintiff] [was] not suitable for parole.” Id. at 319.

                                  26                     c. Filed in the California Supreme Court
                                  27           On August 9, 2018, Plaintiff filed a state habeas petition, case number S250540, in the

                                  28   California Supreme Court. Dkt. 1-1 at 42-100, 102-190. Again, Plaintiff named Warden Hatton.
                                                                                           7
                                         Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 8 of 13




                                   1   Id. Plaintiff repeated the exact same arguments in the state habeas petitions he had submitted to

                                   2   the lower courts. Id.

                                   3             According to the California Supreme Court’s official website, Plaintiff’s state habeas

                                   4   petition filed on August 9, 2018 in the California Supreme Court was summarily denied on May

                                   5   15, 2019. See Rodriguez (Cesar A.) On H.C., Cal. S. Ct. No. S250540.

                                   6          B.      Legal Standard
                                   7             Federal Rule of Civil Procedure 56 provides that a party may move for summary judgment

                                   8   on some or all of the claims or defenses presented in an action. Fed. R. Civ. P. 56(a)(1). “The

                                   9   court shall grant summary judgment if the movant shows that there is no genuine dispute as to any

                                  10   material fact and the movant is entitled to judgment as a matter of law.” Id.; see Anderson v.

                                  11   Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The moving party has the burden of

                                  12   establishing the absence of a genuine dispute of material fact. Celotex Corp. v. Catrett, 477 U.S.
Northern District of California
 United States District Court




                                  13   317, 323 (1986); Fed. R. Civ. P. 56(c)(1)(A) (requiring citation to “particular parts of materials in

                                  14   the record”). If the moving party meets this initial burden, the burden then shifts to the non-

                                  15   moving party to present specific facts showing that there is a genuine issue for trial. See Celotex,

                                  16   477 U.S. at 324; Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586-87

                                  17   (1986).

                                  18             Claim preclusion may be raised in a motion for summary judgment. Cf. Holcombe v.

                                  19   Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007) (finding that claim preclusion may be presented in a

                                  20   Rule 12(b)(6) motion to dismiss). In the preclusion context, a federal court may take judicial

                                  21   notice of the record in the earlier proceeding. Manufactured Home Cmtys. Inc. v. City of San Jose,

                                  22   420 F.3d 1022, 1037 (9th Cir. 2005). Judicial notice is properly taken of public records, such as

                                  23   transcripts, orders, and decisions made by other courts or administrative agencies. See Biggs v.

                                  24   Terhune, 334 F.3d 910, 915 n.3 (9th Cir. 2003) (“[m]aterials from a proceeding in another tribunal

                                  25   are appropriate for judicial notice”), overruled in part on other grounds, Hayward v. Marshall,

                                  26   603 F.3d 546, 555 (9th Cir. 2010) (en banc). Here, as explained above, the Court takes judicial

                                  27   notice of the state court records relating to Plaintiff’s prior state habeas proceedings.

                                  28
                                                                                          8
                                         Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 9 of 13



                                                C.   Analysis of Summary Judgment Based on Claim Preclusion and Collateral
                                   1                 Estoppel
                                   2            Under the doctrine claim preclusion (previously referred to as res judicata), “a final

                                   3   judgment on the merits of an action precludes the parties or their privies from relitigating issues

                                   4   that were or could have been raised in that action.” Allen v. McCurry, 449 U.S. 90, 94 (1980).

                                   5   “Under collateral estoppel, once a court has decided an issue of fact or law necessary to its

                                   6   judgment, that decision may preclude relitigation of the issue in a suit on a different cause of

                                   7   action involving a party to the first case.” Id. These doctrines bar not only every claim that has

                                   8   been raised and decided, but also the assertion of any legal theory or ground for recovery that

                                   9   might have been raised in the first action. McClain v. Apodaca, 793 F.2d 1031, 1033 (9th Cir.

                                  10   1986).

                                  11            When the effect of a state court judgment is at issue, federal courts must apply the law of

                                  12   the forum state to determine the preclusive effect of the judgment. Migra v. Warren City Sch.
Northern District of California
 United States District Court




                                  13   Dist. Bd. of Ed., 465 U.S. 75, 84 (1984). California law provides that a final judgment in state

                                  14   court “precludes further proceedings if they are based on the same cause of action.” Brodheim v.

                                  15   Cry, 584 F.3d 1262, 1268 (9th Cir. 2009) (internal quotations and citation omitted).

                                  16            Reasoned denials of California habeas petitions have claim or issue preclusive effect on

                                  17   subsequent section 1983 actions. See Gonzales v. Cal. Dep’t of Corr., 739 F.3d 1226, 1231 (9th

                                  18   Cir. 2014) (claim preclusive effect); Silverton v. Dep’t of Treasury, 644 F.2d 1341, 1347 (9th Cir.

                                  19   1981) (issue preclusive effect). And a state habeas proceeding may preclude an identical issue

                                  20   from being relitigated in a subsequent section 1983 action if the state habeas court afforded a full

                                  21   and fair opportunity for the issue to be heard and determined under federal standards. See

                                  22   Silverton, 644 F.2d at 1346-47.

                                  23                 1. Claim Preclusion
                                  24            For claim preclusion to apply, “three requirements have to be met: (1) the second lawsuit

                                  25   must involve the same ‘cause of action’ as the first one, (2) there must have been a final judgment

                                  26   on the merits in the first lawsuit and (3) the party to be precluded must itself have been a party, or

                                  27   in privity with a party, to that first lawsuit.” San Diego Police Officers’ Ass’n v. San Diego City

                                  28   Employees’ Retirement Sys., 568 F.3d 725, 734 (9th Cir. 2009). A “cause of action” is determined
                                                                                          9
                                         Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 10 of 13




                                   1   by analyzing the “primary right” at stake. Id. The same primary right is at issue where the two

                                   2   actions involve the same injury to the plaintiff and the same wrong by the defendant. Id.

                                   3           Applying the foregoing test in relation to Plaintiff’s prior state court actions, the Court

                                   4   finds that the three requirements for claim preclusion are satisfied in this case. As an initial

                                   5   matter, the instant federal action and Plaintiff’s prior state habeas actions involve the same harm

                                   6   and wrong by Defendant. Specifically, Plaintiff contests the denial of parole during his June 13,

                                   7   2017 parole suitability hearing, and claims that he was deprived of a federally protected right to an

                                   8   actual length of incarceration matching his culpability and reformation because of the Board’s

                                   9   failure to set uniform terms under the ISL. Compare RJN, Exs. C&D and Dkt. 1-1 at 42-100, 102-

                                  10   190 with Dkt. 1 at 3 and Dkt. 1-1 at 2-41. Therefore, the instant case involves the same

                                  11   controversy that the San Diego County Superior Court, the California Court of Appeal, and the

                                  12   California Supreme Court have already decided. Even if the legal theories presented and remedies
Northern District of California
 United States District Court




                                  13   sought in the state court proceedings may differ from those presented in this action, the fact

                                  14   remains that his present and prior proceedings arise from the same conduct and involve the same

                                  15   injury to Plaintiff and the same wrong by Defendant. See Eichman v. Fotomat Corp., 147 Cal.

                                  16   App. 3d 1170, 1174 (1983) (“[I]f two actions involve the same injury to the plaintiff and the same

                                  17   wrong by the defendant then the same primary right is at stake even if in the second suit the

                                  18   plaintiff pleads different theories of recovery, seeks different forms of relief and/or adds new facts

                                  19   supporting recovery.”); see also San Diego Police Officer’s Ass’n, 568 F.3d at 734 (“What is

                                  20   critical to the analysis ‘is the harm suffered . . .’”).

                                  21           The remaining requirements for claim preclusion are also satisfied. Plaintiff does not

                                  22   dispute that there was a final judgment on the merits rendered in the prior state habeas

                                  23   proceedings. As noted, the state superior and appellate courts denied Plaintiff’s state habeas

                                  24   petitions in orders explaining those courts’ findings and reasoning. See Dkt. 1-1 at 312-314, 317-

                                  25   319. Specifically, the state superior court found that Plaintiff had not stated a prima facie case for

                                  26   relief because “[his] claim of fundamental unfairness arises out of what he believes the law should

                                  27   be, rather than what it is.” Id. at 314. And the state appellate court concluded that because “the

                                  28   Board considered the relevant factors, and a modicum of evidence support[ed] its conclusion that
                                                                                            10
                                         Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 11 of 13




                                   1   [Plaintiff] [was] not suitable for parole.” Id. at 319. The state supreme court’s summary denial of

                                   2   Plaintiff’s habeas petition also constitutes a judgment on the merits. See Silverton, 644 F.2d at

                                   3   1346.

                                   4           Finally, the privity requirement is satisfied, as Plaintiff brought each of the prior state

                                   5   habeas actions. See San Diego Police Officers’ Ass’n, 568 F.3d at 734. Plaintiff was the same

                                   6   party in the state habeas actions, and Defendant is in privity with Respondents in those actions.

                                   7   Plaintiff named Warden S. Hatton in the state habeas actions, and he named Defendant is his

                                   8   complaint. See Dkt. 1 at 1; RJN, Exs. C, D. Privity exists when a person is so identified in

                                   9   interest with another that he represents the same legal right. See Trujillo v. Santa Clara County,

                                  10   775 F.2d 1359, 1367 (9th Cir. 1985). For example, privity exists “between officers of the same

                                  11   government so that a judgment in a suit between a party and a representative of the [government]

                                  12   is res judicata in relitigation of the same issue between that party and another officer of the
Northern District of California
 United States District Court




                                  13   government.” See Church of New Song v. Establishment of Religion on Taxpayers’ Money, 620

                                  14   F.2d 648, 654 (7th Cir. 1980), cert. denied, 450 U.S. 929 (1981) (citation omitted) (prison

                                  15   employees at federal prison in Texas in privity with prison employees at federal prison in Illinois

                                  16   as both suits against employees of Federal Bureau of Prisons) (quoting Sunshine Coal Co. v.

                                  17   Adkins, 310 U.S. 381, 402-03 (1940)). Such is the case here, where Defendant in the instant

                                  18   action is in privity with Respondents in Plaintiff’s state habeas actions because all the suits are

                                  19   against CDCR employees.

                                  20           Therefore, the three requirements for claim preclusion based on Plaintiff’s prior state

                                  21   habeas proceedings are satisfied in this action. Thus, upon considering such state habeas

                                  22   proceedings, the Court finds that Defendant is entitled to summary judgment on the basis of claim

                                  23   preclusion.

                                  24                 2. Collateral Estoppel
                                  25           Collateral estoppel, or issue preclusion, only bars the relitigation of issues explicitly

                                  26   litigated and necessary to the judgment. See Hiser v. Franklin, 94 F.3d 1287, 1292 (9th Cir.

                                  27   1996). To foreclose relitigation of an issue under federal law: (1) the issue at stake must be

                                  28   identical to the one alleged in the prior litigation; (2) the issue must have been actually litigated by
                                                                                          11
                                         Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 12 of 13




                                   1   the party against whom preclusion is asserted; and (3) the determination of the issue in the prior

                                   2   litigation must have been a critical and necessary part of the judgment in the earlier action.

                                   3   Gospel Missions of Am. v. City of Los Angeles, 328 F.3d 548, 553-54 (9th Cir.), cert. denied, 540

                                   4   U.S. 948 (2003) (no issue preclusion where plaintiff’s standing to challenge ordinance provisions

                                   5   was not actually litigated in prior action).

                                   6          As discussed above, Plaintiff’s cause of action in his state proceedings—relating to the

                                   7   alleged due process violation stemming from the denial of parole at the aforementioned June 13,

                                   8   2017 parole suitability hearing—was fully litigated. Furthermore, this claim was actually litigated

                                   9   as the state courts considered briefs and exhibits submitted by Plaintiff in support of his state

                                  10   habeas petitions. Finally, the issue of whether Plaintiff’s due process rights were violated was at

                                  11   the heart of his state habeas petitions, and was a “critical and necessary part of the judgment.”

                                  12   Gospel Missions, 328 F.3d at 553-54. As mentioned, Plaintiff alleged that he was denied parole
Northern District of California
 United States District Court




                                  13   on June 13, 2017 and that the Board ignored the ISL and thereby deprived him of a federally

                                  14   protected right to a sentence commensurate with his culpability and reformation. See Dkt. 1 at 3;

                                  15   RJN, Exs. C, D; Dkt. 1-1 at 42-100, 102-190. His state habeas petitions and the instant complaint

                                  16   present the issue of whether Plaintiff was denied due process when he was allegedly denied a term

                                  17   of incarceration matching his culpability and reformation. Id. This issue was actually litigated

                                  18   before the San Diego County Superior Court and the California Court of Appeal, which

                                  19   considered Plaintiff’s petitions and denied relief in reasoned decisions. Dkt. 1-1 at 313-14, 317-

                                  20   19. The California Supreme Court necessarily denied Plaintiff’s due-process issue when it

                                  21   summarily denied his habeas petition, thereby determining that Plaintiff had not suffered any

                                  22   violation of his due-process rights in connection with the denial of parole on June 13, 2017. See

                                  23   Rodriguez (Cesar A.) On H.C., Cal. S. Ct. No. S250540. As mentioned, such a decision by the

                                  24   state supreme court also constitutes a judgment on the merits. See Silverton, 644 F.2d at 1346-47.

                                  25   Lastly, Plaintiff was the same party in the state habeas petitions and in the instant action against

                                  26   whom preclusion is being sought.

                                  27          Based on the above discussion, Plaintiff’s due process claim is also barred under collateral

                                  28   estoppel, and Defendant is entitled to summary judgment on the basis of issue preclusion.
                                                                                         12
                                         Case 4:19-cv-01273-YGR Document 19 Filed 12/31/20 Page 13 of 13



                                                    3. Summary
                                   1
                                              Accordingly, based on the above discussion, the issues raised in the instant complaint
                                   2
                                       regarding Plaintiff’s due process claim are barred under claim preclusion and collateral estoppel,
                                   3
                                       and therefore, must be DISMISSED for failure to state a claim. The Court GRANTS Defendant’s
                                   4
                                       motion for summary judgment as to the due process claim on the ground that it is barred by claim
                                   5
                                       preclusion and collateral estoppel. Dkt. 18. Because the Court grants summary judgment on these
                                   6
                                       grounds, it need not address Defendant’s remaining alternative arguments.
                                   7
                                       IV.    CONCLUSION
                                   8
                                              For the foregoing reasons, the Court orders as follows:
                                   9
                                              1.      Defendant’s unopposed request for judicial notice is GRANTED. Dkt. 18-1.
                                  10
                                              2.      Defendant’s motion for summary judgment is GRANTED as to Plaintiff’s due
                                  11
                                       process claim on the ground that it is barred by claim preclusion and collateral estoppel. Dkt. 18.
                                  12
Northern District of California




                                       The complaint is thereby DISMISSED for failure to state a claim.
 United States District Court




                                  13
                                              3.      The Clerk of the Court shall terminate all pending motions and close the file.
                                  14
                                              4.      This Order terminates Docket Nos. 18 and 18-1.
                                  15
                                              IT IS SO ORDERED.
                                  16
                                       Dated: December 31, 2020
                                  17
                                                                                       ______________________________________
                                  18                                                   JUDGE YVONNE GONZALEZ ROGERS
                                                                                       United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        13
